Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 18, 2018

                                      No. 04-17-00810-CV

                                      CODY, TEXAS, L.P.,
                                          Appellant

                                                 v.

                                 BPL EXPLORATION, LTD.,
                                         Appellee

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 8,665
                           Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        The clerk’s record in this appeal was due January 16, 2018. Zapata County District Clerk
has filed a notification of late record, requesting an extension of time until March 2, 2018 to file
the record. We grant the motion in part and order the record due February 15, 2018.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court